Citation Nr: 0714458	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for laceration, 
right 5th finger, status post profundus tendon repair.

2.  Entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for hearing loss.

3.  Entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This case was initially brought before the Board of Veterans' 
Appeals (the Board) on appeal from a June 2002 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2004, the Board denied entitlement to an initial 
(compensable) rating for defective hearing, and denied 
entitlement an initial increased rating in excess of 10 
percent for bilateral tinnitus.  The Board remanded other 
issues for development.  

The veteran appealed the Board's denial of entitlement to an 
increased rating in excess of 10 percent disabling for 
bilateral tinnitus to the U.S. Court of Appeals for Veterans 
Claims (Court).  On March 24, 2006, the Court reversed the 
Board and remanded the case.  

However, because of a filing of a notice to appeal to the 
U.S. Court of Appeals for the Federal Circuit, as the veteran 
was informed in correspondence dated October 19, 2006, the 
Board did not have jurisdiction pending that resolution.  
Although any subsequent Court (or Board) related data is not 
now in the claims file, it is noted that the issue of an 
increased rating for tinnitus is not part of the current 
appellate issue before the Board.  The only pending issue 
before the Board with regard to tinnitus deals with the 
effective date of that initial grant of service connection. 

In October 2006, the Board denied entitlement to service 
connection for Barretts' esophagitis, ulcers, and bone 
disease of the jaw.  In that decision, the Board also granted 
an initial separate evaluation of 10 percent for laceration, 
right the finger, status post profundus tendon repair based 
upon numbness; and denied an initial evaluation in excess of 
10 percent for laceration, right 5th finger, status post 
profundus tendon repair based upon limitation of motion. 

The issues of entitlement to an effective date earlier than 
January 31, 2002, for the award of service connection for 
laceration, right 5th finger, status post profundus tendon 
repair; hearing loss, and tinnitus were remanded to the RO 
via the Appeals Management Center in Washington, DC. 

In the remand segment of the October 2006 decision, the Board 
stated as follows:

In the June 2002 rating decision on appeal, the RO 
awarded service connection for laceration, right 
5th finger, status post profundus tendon repair, 
hearing loss, and tinnitus, each effective January 
31, 2002.  

In the veteran's September 2002 notice of 
disagreement, he stated he had filed his initial 
claim "on or about June 1975" and that 
"treatment/compensation should have started 
then."  In the veteran's VA Form 9, received in 
June 2003, he made statements that further support 
a finding that he was seeking an earlier effective 
date for the award of service connection.  A 
statement of the case has not been issued as to 
that issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that in order for it to have 
jurisdiction of a claim, there needs to be a rating 
decision, a notice of disagreement (NOD), a 
statement of the case (SOC), and a substantive 
appeal (SA) addressing the issue.  38 C.F.R. § 
20.200.  Therefore, it cannot take jurisdiction of 
these claims until the veteran perfects his appeal.

Accordingly, the Board remanded the case for the following 
action:

Furnish the veteran with a statement of the case as 
to the claims of entitlement to an effective date 
earlier than January 31, 2002, for the award of 
service connection for laceration, right 5th 
finger, status post profundus tendon repair; 
hearing loss, and tinnitus.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  (Emphasis 
added.)

Thereafter, if an appeal has been perfected, it 
should be returned to the Board for appellate 
review.  (Emphasis added.)

The veteran has the right to submit additional 
evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In March 2007, the RO assigned an effective date for the 
Board's separate grant of 10 percent for the numbness 
associated with the finger laceration.  Any disagreement the 
veteran may have with that assignment is not yet perfected as 
part of the current appeal.

An SSOC was also issued in March 2007 on only one of the 
three issues remanded by the Board, namely entitlement to an 
effective date earlier than January 31, 2002, for the award 
of service connection for laceration, right 5th finger, 
status post profundus tendon repair.  There has been no 
response from the veteran since that time.

And, although the veteran's representative presented a 
written statement on his behalf, dated March 30, 2007, it 
only addressed the issue relating to the right 5th finger, 
and not the other two still pending questions.  

Similarly, the representative's presentation inaccurately 
assumed from the outset that a timely appeal had been 
submitted, and the arguments provided therein are thus not 
relevant to the issue at hand.  The representative's written 
statement also does not in any way equate to something in 
lieu of a substantive appeal by the veteran. 


FINDING OF FACT

The veteran has not perfected an appeal on the issue of 
entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for laceration, 
right 5th finger, status post profundus tendon repair.


CONCLUSION OF LAW

The criteria for a substantive appeal by the appellant on the 
issue of entitlement to an effective date earlier than 
January 31, 2002, for the award of service connection for 
laceration, right 5th finger, status post profundus tendon 
repair, have not been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal must be 
filed for there to be an appeal (38 C.F.R. § 20.200), but 
once filed, the SA may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  

From the quoted segment of the earlier Board remand, cited 
above, it was clear that once an SOC was issued, further 
action was required of the veteran.  He was well and fully 
informed thereof.  There simply is no appeal absent an SA or 
something that can be said to be appropriately in lieu 
thereof.  That further action was required on the veteran's 
part, given this and numerous prior notices he has received, 
was in no way equivocal.  And by his other actions, he has 
otherwise exhibited a complete understanding of what is 
required to pursue a claim. 

The appellant has not filed an appeal on this issue, and, 
hence, there are no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that issue on appeal and it is 
dismissed.


ORDER

The appeal with regard to the issue of entitlement to an 
effective date earlier than January 31, 2002, for the award 
of service connection for laceration, right 5th finger, 
status post profundus tendon repair, is dismissed.



REMAND

In the October 2006 Board remand, there were three distinct 
issues then pending and returned for an SOC.  Only one of 
those was made the subject of an SOC.  

With regard to any definitive wishes expressed by the 
veteran, earlier in the appeal process, he expressed his 
unhappiness with some of the outcomes then of record.  
However, that document was not tantamount to withdrawing his 
appeal on the then pending issues or arguments he had 
presented, as were addressed in part in the Board's 2006 
remand.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case must be remanded for the following:

1.  Furnish the veteran with a statement 
of the case as to the claims of 
entitlement to an effective date earlier 
than January 31, 2002, for the award of 
service connection for hearing loss and 
tinnitus.  The SOC should include all 
relevant law and regulations pertaining 
to the claim.

2.  Thereafter, if the veteran perfects 
an appeal, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


